[Cite as State v. McShaffrey, 2018-Ohio-1813.]


STATE OF OHIO                    )                    IN THE COURT OF APPEALS
                                 )ss:                 NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                 )

STATE OF OHIO                                         C.A. No.     28539

        Appellee

        v.                                            APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
EDWARD M. MCSHAFFREY                                  COURT OF COMMON PLEAS
                                                      COUNTY OF SUMMIT, OHIO
        Appellant                                     CASE No.   CR-2016-01-0301

                                 DECISION AND JOURNAL ENTRY

Dated: May 9, 2018



        TEODOSIO, Judge.

        {¶1}    Appellant, Edward M. McShaffrey, appeals from his conviction for gross sexual

imposition in the Summit County Court of Common Pleas. This Court affirms.

                                                 I.

        {¶2}    In January of 2016, a 69-year-old woman suffering from Parkinson’s disease and

dementia (“H.W.”) was residing on the assisted living floor of a senior facility in Akron that

specialized in caring for those individuals suffering from Alzheimer’s disease and dementia. Mr.

McShaffrey was employed as a nurse at the facility at that time and worked on the assisted living

floor. According to another nurse at the facility (“Niki”), H.W. required assistance with “pretty

much everything[,]” including eating, bathing, and walking down the hall. H.W. had difficulties

communicating verbally and could only occasionally speak one or two nonsensical words.

        {¶3}    At approximately 3:30 A.M. one morning, Niki was looking for a co-worker on

the assisted living floor to discuss an issue not relevant to this case. She saw a supply cart
                                                 2


parked outside of H.W.’s room and thought that the co-worker might be in the room. According

to Niki, she entered the room and, upon reaching the back bedroom, saw Mr. McShaffrey

kneeling on one knee while facing H.W., who was standing. H.W.’s shirt was pulled up to her

neck and Mr. McShaffrey had his mouth pressed up against her left breast, covering her left

nipple. H.W. was only wearing her shirt and underwear. Once Mr. McShaffrey noticed Niki’s

presence, he attempted to pull H.W.’s shirt back down. Niki immediately left the room and Mr.

McShaffrey followed.      She immediately called the facility’s health and wellness director

(“Nicholette”) to report the incident. Nicholette testified that she came to the facility and had the

security officer (“Bob”) escort Mr. McShaffrey off of the premises. She then asked Bob to call

the police.   H.W. was transferred to a hospital and a sexual assault examination kit was

completed. The Ohio Bureau of Criminal Identification and Investigation (“BCI”) determined

that DNA swabs taken from H.W.’s breasts contained a major DNA profile consistent with Mr.

McShaffrey.

       {¶4}    After a jury trial, Mr. McShaffrey was found guilty of gross sexual imposition, a

felony of the fourth degree. The trial court ordered a presentence investigation report (“PSI”) to

be prepared by the probation department. The trial court sentenced Mr. McShaffrey to 18

months in prison and classified him as a Tier I sex offender.

       {¶5}    Mr. McShaffrey now appeals from his conviction and raises three assignments of

error for this Court’s review.

                                                 II.

                                 ASSIGNMENT OF ERROR ONE

       THE TRIAL COURT ERRED IN NOT GRANTING THE APPELLANT’S
       CRIM.R. 29 MOTION TO DISMISS BECAUSE THERE WAS INSUFFICIENT
       EVIDENCE PRESENTED TO THE JURY TO FIND HIM GUILTY OF GROSS
                                                 3


       SEXUAL IMPOSITION PER THE REQUIREMENTS SET FORTH BY R.C.
       2907.05(A)(5).

       {¶6}    In his first assignment of error, Mr. McShaffrey argues that the trial court erred in

denying his Crim.R. 29 motion because there was insufficient evidence to convict him of gross

sexual imposition, specifically a lack of evidence demonstrating any sexual contact for the

purpose of sexual arousal or gratification, as required under R.C. 2907.05(A)(5). We disagree.

       {¶7}    “We review a denial of a defendant’s Crim.R. 29 motion for acquittal by

assessing the sufficiency of the State’s evidence.” State v. Frashuer, 9th Dist. Summit No.

24769, 2010-Ohio-634, ¶ 33. “A sufficiency challenge of a criminal conviction presents a

question of law, which we review de novo.” State v. Spear, 9th Dist. Summit No. 28181, 2017-

Ohio-169, ¶ 6, citing State v. Thompkins, 78 Ohio St. 3d 380, 386 (1997). “Sufficiency concerns

the burden of production and tests whether the prosecution presented adequate evidence for the

case to go to the jury.” State v. Bressi, 9th Dist. Summit No. 27575, 2016-Ohio-5211, ¶ 25,

citing Thompkins at 386. “The relevant inquiry is whether, after viewing the evidence in a light

most favorable to the prosecution, any rational trier of fact could have found the essential

elements of the crime proven beyond a reasonable doubt.” Id., quoting State v. Jenks, 61 Ohio

St.3d 259 (1991), paragraph two of the syllabus. However, “we do not resolve evidentiary

conflicts or assess the credibility of witnesses, because these functions belong to the trier of

fact.” State v. Hall, 9th Dist. Summit No. 27827, 2017-Ohio-73, ¶ 10.

       {¶8}    Mr. McShaffrey was convicted of gross sexual imposition under R.C.

2907.05(A)(5), which states in relevant part:

       No person shall have sexual contact with another, not the spouse of the offender *
       * * when * * * [t]he ability of the other person to resist or consent * * * is
       substantially impaired because of a mental or physical condition or because of
       advanced age, and the offender knows or has reasonable cause to believe that the
                                                 4


       ability to resist or consent of the other person * * * is substantially impaired
       because of a mental or physical condition or because of advanced age.

“‘Sexual contact’ means any touching of an erogenous zone of another, including * * *, if the

person is a female, a breast, for the purpose of sexually arousing or gratifying either person.”

R.C. 2907.01(B). “A person acts purposely when it is the person’s specific intention to cause a

certain result * * *.” R.C. 2901.22(A).

       {¶9}    As Mr. McShaffrey has limited his sufficiency argument to only challenging

whether the State presented sufficient evidence of (1) sexual contact and (2) purpose to sexually

arouse or gratify, we will likewise limit our analysis accordingly.

       {¶10} In the case sub judice, the State presented evidence that Mr. McShaffrey made

sexual contact with H.W. for the purpose of sexual arousal or gratification. Niki testified that

she entered H.W.’s room and saw Mr. McShaffrey “kneeling on one knee with his mouth pressed

up against [H.W.’s] left breast.” H.W. was only wearing her shirt and underwear. The incident

occurred in the privacy of H.W.’s bedroom around 3:30 A.M. Niki further testified that when

Mr. McShaffrey noticed her presence, he immediately attempted to pull down H.W.’s shirt and

then followed Niki out of the room. Dr. Jennifer Savitski, the program director of the OB/GYN

residency at Akron General Medical Center, testified that she was present when Nurse Kristen

Huntley collected DNA swabs from H.W.’s breasts for inclusion in the sexual assault

examination kit, which was turned over to police. Mr. Samuel Troyer, a forensic DNA analyst at

BCI, testified that the swabs contained in the kit yielded a major DNA profile consistent with

Mr. McShaffrey.

       {¶11} This Court has consistently held that a trier of fact may infer a purpose of sexual

arousal or gratification from the type, nature, and circumstances of the contact, along with the

personality of the defendant. E.g., State v. Pistawka, 9th Dist. Summit No. 27828, 2016-Ohio-
                                                  5


1523, ¶ 16. Upon review of the evidence, we conclude that a rational trier of fact could

reasonably infer from Mr. McShaffrey’s placement of his mouth on H.W.’s left breast in her

bedroom in the middle of the night was done for the purpose of sexual arousal or gratification.

As the contact was made with a female’s breast, and a purpose of sexual arousal or gratification

could reasonably be inferred, the touching of Mr. McShaffrey’s mouth to H.W.’s breast plainly

falls within the definition of “sexual contact” under R.C. 2907.01(B).

        {¶12} After viewing the evidence in a light most favorable to the prosecution, we

conclude that the State presented sufficient evidence, if believed, that Mr. McShaffrey had sexual

contact with H.W. for the purpose of sexual arousal or gratification, and any rational trier of fact

could have found this particular element of gross sexual imposition to be proven beyond a

reasonable doubt. Therefore, the trial court did not err in denying his Crim.R. 29 motion for

acquittal.

        {¶13} Mr. McShaffrey’s first assignment of error is overruled.

                               ASSIGNMENT OF ERROR TWO

        THE JURY LOST ITS WAY IN FINDING THE APPELLANT GUILTY OF
        GROSS SEXUAL IMPOSITION PER R.C. 2709.05(A)(5) (SIC) BECAUSE
        THE CONVICTION OF THIS OFFENSE IS AGAINST THE MANIFEST
        WEIGHT OF THE EVIDENCE.

        {¶14} In his second assignment of error, Mr. McShaffrey argues that his conviction is

against the manifest weight of the evidence. We disagree.

        {¶15} This Court has stated:

        In determining whether a criminal conviction is against the manifest weight of the
        evidence, an appellate court must review the entire record, weigh the evidence
        and all reasonable inferences, consider the credibility of witnesses and determine
        whether, in resolving conflicts in the evidence, the trier of fact clearly lost its way
        and created such a manifest miscarriage of justice that the conviction must be
        reversed and a new trial ordered.
                                               6


State v. Otten, 33 Ohio App. 3d 339, 340 (9th Dist.1986). “[W]hen reversing a conviction on the

basis that it was against the manifest weight of the evidence, an appellate court sits as a

‘thirteenth juror,’ and disagrees with the factfinder’s resolution of the conflicting testimony.”

State v. Tucker, 9th Dist. Medina No. 06CA0035-M, 2006-Ohio-6914, ¶ 5. This discretionary

power “should be exercised only in the exceptional case in which the evidence weighs heavily

against the conviction.” State v. Thompkins, 78 Ohio St. 3d 380, 387 (1997), quoting State v.

Martin, 20 Ohio App. 3d 172, 175 (1st Dist.1983). See also Otten at 340.

       {¶16} Mr. McShaffrey argues that the jury lost its way and created a manifest

miscarriage of justice because his explanation of the incident was “totally plausible and

believable” and it reasonably explained what Niki mistakenly believed she saw that night. He

challenges Niki’s account of the incident as “questionable” because it was dark in the bedroom

with the bathroom light being the only light that was on at the time. On the contrary, Mr.

McShaffrey submits that his account of the incident was credible, as he is a veteran of the armed

forces and has worked as a nurse for years without ever being accused of any inappropriate

conduct.

       {¶17} Mr. McShaffrey testified at trial that he checked on H.W. around 3:30 A.M. that

night and discovered that she had soiled her pull-up. Her shirt was also soiled as it had been

tucked down into her pull-up. Mr. McShaffrey testified that he helped H.W. to the bathroom and

removed the soiled items. While in the bathroom with H.W., Mr. McShaffrey testified that he

sneezed, but did not cover his mouth because he was wearing soiled gloves. He finished

cleaning her up and helped her back to bed. Once inside the bedroom, he testified that it was

H.W. who began “pushing her shirt up, pushing down on her clean pull-ups I have put on.” He

testified that “[a]t approximately that time the other nurse, [Niki], enter[ed] the room.” Mr.
                                                 7


McShaffrey testified that he spoke briefly to Niki about H.W. and she soon left. He put H.W. to

bed and continued with the rest of his rounds.

       {¶18} Detective Michael Yovanno of the Copley Police Department testified that he

interviewed Mr. McShaffrey three days after the incident. He testified that over the course of

that interview, Mr. McShaffrey never gave an explanation for having any type of contact with

H.W.’s breasts, never mentioned seeing H.W.’s breasts, never mentioned H.W. not having a shirt

on at some point that evening, and never mentioned anything about soiled clothing.            Mr.

McShaffrey’s only explanation to the detective was that he could have “inadvertently brushed up

that area” while trying to stabilize H.W. or while escorting her from the bathroom to the

bedroom. The detective testified that once he informed Mr. McShaffrey that DNA testing for

bodily fluids was different than DNA testing for touches, Mr. McShaffrey’s explanations

changed:

       He said he may - - he could have possibly sneezed on her. I asked him
       specifically if he did sneeze, and he said he can’t say if he did or couldn’t say if
       he didn’t. He was concerned about perspiration, although he previously admitted
       having gloves on, and he was unsure how the DNA testing procedure worked.

       {¶19} Upon review of the record, we cannot conclude that the jury lost its way or

created a manifest miscarriage of justice when it found Mr. McShaffrey guilty of gross sexual

imposition. Mr. McShaffrey’s story to police that he could have inadvertently brushed up

against H.W. changed once he was informed of the possibility of DNA testing for bodily fluids

instead of merely DNA testing for touches. He then told police he could have possibly sneezed

on H.W., but could not remember if he did or did not sneeze. His story changed again at trial

when he was asked on cross-examination if he had sneezed and he concisely replied, “Yes.”

“The jury had the opportunity to view the witnesses’ testimony and adjudge their credibility;

therefore, we must give deference to the jurors’ judgments.” State v. Clayton, 9th Dist. Summit
                                                8


No. 26910, 2014-Ohio-2165, ¶ 25. “This Court will not overturn a conviction because the jury

chose to believe the testimony offered by the prosecution.” State v. Tobey, 9th Dist. Medina No.

05CA0103-M, 2006-Ohio-5069, ¶ 27. This is also not an exceptional case where the evidence

presented weighs heavily in favor of Mr. McShaffrey and against conviction. We therefore

conclude that Mr. McShaffrey’s conviction was not against the manifest weight of the evidence.

       {¶20} Accordingly, Mr. McShaffrey’s second assignment of error is overruled.

                            ASSIGNMENT OF ERROR THREE

       THE TRIAL COURT ERRED IN SENTENCING THE APPELLANT TO THE
       MAXIMUM SENTENCE BECAUSE MR. MCSHAFFREY HAD NO
       CRIMINAL RECORD, HAD NEVER BEEN TO PRISON AND WAS
       CONVICTED OF A FOURTH DEGREE FELONY - GROSS SEXUAL
       IMPOSITION PER R.C. 2907.05(A)(5).

       {¶21} In his third assignment of error, Mr. McShaffrey argues that the trial court erred in

sentencing him to eighteen months in prison, which is the maximum allowable sentence for

felony-four gross sexual imposition under the law. As the record on appeal is incomplete, we

must presume regularity and overrule this assignment of error.

       {¶22} “Trial courts have full discretion to impose a prison sentence within the statutory

range and are no longer required to make findings or give their reasons for imposing maximum,

consecutive, or more than the minimum sentences.” State v. Foster, 109 Ohio St. 3d 1, 2006-

Ohio-856, paragraph seven of the syllabus. “An appellate court’s standard for review of a felony

sentence is not whether the sentencing court abused its discretion.” State v. Stevens, 9th Dist.

Medina Nos. 16CA0033-M & 16CA0034-M, 2017-Ohio-5482, ¶ 10, citing R.C. 2953.08(G)(2).

“The Supreme Court of Ohio has held that ‘an appellate court may vacate or modify a felony

sentence on appeal only if it determines by clear and convincing evidence that the record does

not support the trial court’s findings under relevant statutes or that the sentence is otherwise
                                                9


contrary to law.’” Stevens at ¶ 10, quoting State v. Marcum, 146 Ohio St. 3d 516, 2016-Ohio-

1002, ¶ 1; R.C. 2953.08(G)(2). “Clear and convincing evidence is that measure or degree of

proof which will produce in the mind of the trier of facts a firm belief or conviction as to the

allegations sought to be established.” Cross v. Ledford, 161 Ohio St. 469, 477 (1954).

       {¶23} Mr. McShaffrey does not argue that his prison sentence falls outside of the

appropriate sentencing range or is contrary to law. See R.C. 2929.14(A)(4). Instead, he argues

that the trial court erred in sentencing him because he was 59-years-old at the time, had no

criminal history, had never been incarcerated, and it was “totally plausible” that Niki

misunderstood what she believed she saw that night.

       {¶24} Upon review of the record, we note that the PSI has not been made part of the

record on appeal. Throughout Mr. McShaffrey’s sentencing hearing, the trial court referred to

the PSI several times, specifically stating its concern with some of the information contained

within the document. The court was concerned that the PSI stated Mr. McShaffrey had resigned

from a previous job at a different retirement community, which was said to be a mutual decision

between him and his employer. The court noted that the probation department investigated the

matter and indicated in the PSI that Mr. McShaffrey had received complaints from residents and

staff about his unprofessional behavior and work habits.

       {¶25} “It is the appellant’s responsibility to ensure that the record on appeal contains all

matters necessary to allow this Court to resolve the issues on appeal.” State v. Farnsworth, 9th

Dist. Medina No. 15CA0038-M, 2016-Ohio-7919, ¶ 16. “This Court has consistently held that,

where the appellant has failed to provide a complete record to facilitate appellate review, we are

compelled to presume regularity in the proceedings below and affirm the trial court’s judgment.”

Id. Without the PSI in the record before us, we cannot properly review Mr. McShaffrey’s
                                                10


sentence. See State v. Carmel, 9th Dist. Summit No. 28463, 2017-Ohio-7589, ¶ 9, citing State v.

Burden, 9th Dist. Summit No. 28367, 2017-Ohio-4420, ¶ 7. Accordingly, we must presume

regularity in the proceedings below and affirm. See Carmel at ¶ 9.

       {¶26} Mr. McShaffrey’s third assignment of error is overruled.

                                                III.

       {¶27} Mr. McShaffrey’s first, second, and third assignments of error are overruled. The

judgment of the Summit County Court of Common Pleas is affirmed.

                                                                              Judgment affirmed.



       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       THOMAS A. TEODOSIO
                                                       FOR THE COURT
                                        11


SCHAFER, P.J.
HENSAL, J.
CONCUR

APPEARANCES:

MICHAEL T. CALLAHAN, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and HEAVEN DIMARTINO, Assistant
Prosecuting Attorney, for Appellee.